DETAILED ACTION

This action is in response to a correspondence filed on 01/12/2022.
Claims 1 and 11 are amended.
Claims 21 and 22 are new.
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 being rejected under 35 U.S.C. 103(a) as being unpatentable over Grabovski in view of Aqlan have been considered but are moot because of new ground of rejection in view of Grabovski et al. (US 20140136255), in view of Elhawary et al. (US 20190343429), in view of King et al. “Modeling the ergonomics of Goods-to-Man order picking”, in further view of Moore-Ede et al. (US 20120078063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 8, 9, 11, 12, 14, 16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grabovski et al. (US 20140136255) hereinafter Grabovski in view of Elhawary et al. (US 20190343429) hereinafter Elhawary.
Regarding claim 1, Grabovski teaches a method for facilitating one or more operations in a storage facility, the method comprising:
receiving, by a server, a service request for performing a first operation in the storage facility (see [0028-29]: receiving an order (or “task set”) 24 from a task generator 22 to assign picking tasks to workers in a warehouse (i.e. the storage facility), wherein the order 24 comprises multiple tasks A1, A2, A3; see also [0036]); 
identifying, by the server, based on the service request, a first storage unit from a plurality of storage units in the storage facility (see [0030]: identifying a location code (e.g., zone, aisle, shelf, bin, etc.) in the request. Grabovski further teaches in [0036] that an “order” is a “service ticket” expressly requesting a worker to restock certain shelves or bins (i.e. first storage unit)); and
allocating, by the server, the first storage unit to a first operator of the plurality of operators for performing the first operation (see [0059]: assigning tasks from an order (or ticket) 24 based on worker-task location). 
However, Grabovski does not explicitly recite a method comprising:
identifying, by the server, an operation zone of the first storage unit for performing the first operation;
determining, by the server, a plurality of ergonomic scores for a plurality of operators in the storage facility, respectively, wherein an ergonomic score for each operator of the plurality of operators is determined based on one or more characteristics of the operation zone and a fatigue level of the corresponding 
wherein the allocation operation is based on the plurality of ergonomic scores.
In the same field of endeavor, Elhawary teaches a method in accordance with the present invention, the method comprising:
identifying, by the server, an operation zone of the first storage unit for performing the first operation (see [0082]: shelf 130 (i.e. the operation zone) in a first sector 135 within a warehouse 100; see [0105]: the lifting activity may comprise a first user 110 picking an object 120 up off the floor and placing it on a shelf 130; see also [0252]: The server further receives (610) scheduling data for individual workers including … a location at which they would be working at any given time);
determining, by the server, a plurality of ergonomic scores for a plurality of operators in the storage facility, respectively, wherein an ergonomic score for each operator of the plurality of operators is determined based on one or more characteristics of the operation zone and a fatigue level of a corresponding operator (see [0276]: In some embodiments, fatigue of workers may be evaluated by estimating energy associated with motion of the worker. Fatigue affects risk and is typically incorporated into measurements in the form of lift rate, and in generating an effective weight lifted, as discussed above with respect to step 490. Fatigue may be further evaluated by monitoring average acceleration rates of the wrist and back of the worker over time, including during non-lifting activities, such as inventory checking or manufacturing processes; Additionally, Elhawary teaches in [0186]: In some embodiments, a cumulative risk score can be attributed to a geolocation along with a worker or job function. As such, individual locations in the warehouse may be identified as high risk and selected for reconfiguration by management (i.e. ergonomic scores based on operating zone); see also [0132]: 
wherein the allocation operation is based on the plurality of ergonomic scores (see [0088]: Such a log, discussed in more detail below, may be used by a manager to reschedule workers to tasks more suited to them. It may also be used by employees or managers to reorganize their time based on when they are most fatigued; see also [0266]: The platform may further advise on shift changes. In this embodiment, workers who are at increased risk of injury after a certain number of hours of their shift because of fatigue, or other reasons, can be shifted to another task that uses alternate muscles in order to reduce their risk of fatigue induced injuries).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Grabovski suggesting warehouse management systems with the teachings of Elhawary by integrating the ergonomic risk assessment tool of Elhawary into the system of Grabovski such that a plurality of ergonomic scores for a plurality of operators can be calculated and the task allocated to each operator based on the ergonomic scores, the ergonomic score for each operator indicating a degree of ease of performing the first operation. Combining Elhawary with the method of Grabovski would yield to predictable results, namely monitoring physical activity of individual workers and evaluating safety and productivity both for individuals and for a workspace as a whole, thereby improving the technique of individual workers and physical characteristics of the workplace environment.

Regarding claim 2, Grabovski in view of Elhawary is applied as disclosed in claim 1 examined above. The combination of Grabovski and Elhawary further teaches a method wherein the identification of the operation zone is based on a first item associated with the first operation (Grabovski - see [0059]: “electronics” location included in the task set C2. Grabovski further teaches in [0057] that the code “electronics” may serve as both its “product/service classification” (i.e., the product belongs to the category “electronics”) and its “location code” (i.e., the product is located in the “electronics” zone of the warehouse)), and wherein the first operation includes at least one of (i) picking the first item from the first storage unit and (ii) placing the first item in the first storage unit (Grabovski - see [0036]: restocking (i.e. placing) certain shelves or bins; [0051]: picking items A1, A2, A3 from warehouse inventory).

Regarding claim 4, Grabovski in view of Elhawary is applied as disclosed in claim1 examined above. The combination of Grabovski and Elhawary further teaches a method comprising determining, for each operator of the plurality of operators, an activity zone (Grabovski – see [0044]: tracking locally worker status information, such as “location” using handheld scanning devices).

Regarding claim 6, Grabovski in view of Elhawary is applied as disclosed in claim 4 examined above. The combination of Grabovski and Elhawary teaches a method comprising identifying for each operator of a plurality of operators, an activity zone. Grabovski further teaches a method wherein the activity zone of each operator is determined based on at least one of a size, a shape, a weight, or a type of a first item associated with the first operation (see [0056] and [0067]: matching worker status information with information contained in task-request such as weight and dimensions, environmental requirements, class of goods etc. of the product(s) or service(s) involved in a task).

Regarding claim 8, Grabovski in view of Elhawary is applied as disclosed in claim 4 examined above. The combination of Grabovski and Elhawary teaches a method comprising identifying for each operator of a plurality of operators, an activity zone. Elhawary further teaches a method wherein the ergonomic score of each operator is determined based on one or more characteristics of the activity zone of the corresponding operator (see [0186]: In some embodiments, a cumulative risk score can be attributed to a geolocation along with a worker or job function. As such, individual locations in the warehouse may be identified as high risk and selected for reconfiguration by management (i.e. ergonomic scores based on operating zone)).

Regarding claim 9, Grabovski in view of Elhawary is applied as disclosed in claim 4 examined above. The combination of Grabovski and Elhawary teaches a method comprising identifying for each operator of a plurality of operators, an activity zone. Elhawary further teaches a method wherein the ergonomic score of each operator is determined based on an overlap between the operation zone and the activity zone of the corresponding operator (see [0211]: For example, mapping and breaking down the tasks performed by a warehouse associate who is fulfilling an order will show them picking up an order in a first location in warehouse, walking to a specific shelf location to check inventory, spending three minutes searching for the specific item, walking to a boxing and shipping location, and leaving the box on a pallet for pick-up by a package delivery company).

Regarding claim 11, Grabovski teaches a system for facilitating one or more operations in a storage facility, the system comprising:
A server configured to: 
receive a service request for performing a first operation in the storage facility (see [0028-29]: receiving an order (or “task set”) 24 from a task generator 22 to assign 
identify, based on the first service request, a first storage unit from a plurality of storage units in the storage facility (see [0030]: identifying a location code (e.g., zone, aisle, shelf, bin, etc.) in the request. Grabovski further teaches in [0036] that an “order” is a “service ticket” expressly requesting a worker to restock certain shelves or bins (i.e. first storage unit)); and 
determine a plurality of ergonomic scores for a plurality of operators in the storage facility, respectively, wherein an ergonomic score for each operator of the plurality of operators is determined based on one or more characteristics of the operation zone and a fatigue level of the corresponding operator; and
allocate the first storage unit to a first operator of the plurality of operators for performing the first operation (see [0059]: assigning tasks from an order (or ticket) 24 based on worker-task location). 
However, Grabovski does not explicitly recite an apparatus adapted to:
identify an operation zone of the first storage unit for performing the first operation;
determine a plurality of ergonomic scores for a plurality of operators in the storage facility, respectively, wherein an ergonomic score for each operator of the plurality of operators is determined based on one or more characteristics of the operation zone and a fatigue level of the corresponding operator, the ergonomic score for each operator indicating a degree of ease of performing the first operation; and
wherein the allocation operation is based on the plurality of ergonomic scores.
In the same field of endeavor, Elhawary teaches a system in accordance with the present invention, the system comprising a server adapated to:
identify, by the server, an operation zone of the first storage unit for performing the first operation (see [0082]: shelf 130 (i.e. the operation zone) in a first sector 135 within a warehouse 100; see [0105]: the lifting activity may comprise a first user 110 picking an object 120 up off the floor and placing it on a shelf 130; see also [0252]: The server further receives (610) scheduling data for individual workers including … a location at which they would be working at any given time);
determine, by the server, a plurality of ergonomic scores for a plurality of operators in the storage facility, respectively, wherein an ergonomic score for each operator of the plurality of operators is determined based on one or more characteristics of the operation zone and a fatigue level of a corresponding operator (see [0276]: In some embodiments, fatigue of workers may be evaluated by estimating energy associated with motion of the worker. Fatigue affects risk and is typically incorporated into measurements in the form of lift rate, and in generating an effective weight lifted, as discussed above with respect to step 490. Fatigue may be further evaluated by monitoring average acceleration rates of the wrist and back of the worker over time, including during non-lifting activities, such as inventory checking or manufacturing processes; Additionally, Elhawary teaches in [0186]: In some embodiments, a cumulative risk score can be attributed to a geolocation along with a worker or job function. As such, individual locations in the warehouse may be identified as high risk and selected for reconfiguration by management (i.e. ergonomic scores based on operating zone); see also [0132]: implementing ergonomic risk models for each worker), the ergonomic score for each operator indicating a degree of ease of performing the first operation (see [0145]: Including the fatigue of the worker lifting the object in this way may further incorporate a fatigue component in evaluating risk to the worker; [0276]: estimating energy expenditures associated with motion of the worker … By detecting reductions in 
wherein the allocation operation is based on the plurality of ergonomic scores (see [0088]: Such a log, discussed in more detail below, may be used by a manager to reschedule workers to tasks more suited to them. It may also be used by employees or managers to reorganize their time based on when they are most fatigued; see also [0266]: The platform may further advise on shift changes. In this embodiment, workers who are at increased risk of injury after a certain number of hours of their shift because of fatigue, or other reasons, can be shifted to another task that uses alternate muscles in order to reduce their risk of fatigue induced injuries).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Grabovski suggesting warehouse management systems with the teachings of Elhawary by integrating the ergonomic risk assessment tool of Elhawary into the system of Grabovski such that a plurality of ergonomic scores for a plurality of operators can be calculated and the task allocated to each operator based on the ergonomic scores, the ergonomic score for each operator indicating a degree of ease of performing the first operation. Combining Elhawary with the method of Grabovski would yield to predictable results, namely monitoring physical activity of individual workers and evaluating safety and productivity both for individuals and for a workspace as a whole, thereby improving the technique of individual workers and physical characteristics of the workplace environment.

Regarding claim 12, it recites the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 14, it recites the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it recites the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 18, it recites the same limitations as claim 8 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 19, it recites the same limitations as claim 9 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 21, Grabovski in view of Elhawary is applied as disclosed in claim 1 examined above. The combination of Grabovski and Elhawary teaches a method comprising determining a plurality of ergonomic scores for a plurality of operators in the storage facility wherein an ergonomic score for each operator of the plurality of operators is determined based on one or more characteristics of the operation zone and a fatigue level of a corresponding operator. Furthermore, Elhawary teaches a method wherein the fatigue level is determined based on a number of operations performed by each operator within a specified time period (see [0165]: the cumulative risk metric may be a measure of the overall number of physical activities performed during the sliding window of time, such that the system may determine whether a worker is likely to be fatigued; [0178]: The platform described may detect a number and frequency of repetitions doing a specific task, a number of steps taken, and an amount of motion, vigor of motion, time spent seated or standing or moving. These various factors can help determine the amount of fatigue).

Regarding claim 22, Grabovski in view of Elhawary is applied as disclosed in claim 1 examined above. The combination of Grabovski and Elhawary teaches a method comprising identify, based on the first service request, a first storage unit from a plurality of storage units in the storage facility. Furthermore, the Grabovski-Elhawary combination teaches a method wherein:
the first storage unit is a shelving unit (see Grabovski - [0036]: an “order” is a “service ticket” expressly requesting a worker to restock certain shelves or bins (i.e. first storage unit)); and 
the operation zone is a region of the shelving unit in which the first operation is performed (see Elhawary – [0082]: sector 135 within a warehouse). 

Claims 3, 5, 7, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabovski in view of Elhawary et al. (US 20190343429) hereinafter Elhawary, in further view of King et al. “Modeling the ergonomics of Goods-to-Man order picking”, hereinafter King.
Regarding claim 3, Grabovski in view of Elhawary is applied as disclosed in claim 1 examined above. The combination of Grabovski and Elhawary further teaches a method wherein the operation zone is a first region of the first storage unit where the first operation is to be performed (Grabovski - see [0057], [0059]: (location, “electronics”) wherein “electronics” is a region of operation within the warehouse ([0057]: the code “electronics” may serve as both its “product/service classification” (i.e., the product belongs to the category “electronics”) and its “location code” (i.e., the product is located in the “electronics” zone of the warehouse)). 
However, Grabovski in combination with Elhawary does not explicitly teach a method wherein the one or more characteristics of the operation zone include first dimensions of the first region and a height of the first region from a floor level of the storage facility.
In the same field of endeavor, King teaches a method in accordance with the present invention, the method for improving order picking strategies in a warehouse facilities, the method 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of King suggesting determining characteristics of an operation zone such as first dimensions of the region and a height of the first region from a floor level of the storage facility to the method of Grabovski/Elhawary. Incorporating King into the Grabovski/Elhawary combination would provide for efficient ways to assign tasks to operators based on their physical characteristics and the environmental characteristics of the work zone.

Regarding claim 5, Grabovski in view of Elhawary is applied as disclosed in claim 4 examined above. The combination of Grabovski and Elhawary teaches a method comprising identifying for each operator of a plurality of operators, an activity zone. However, the combination of Grabovski and Elhawary does not explicitly suggest a method wherein the activity zone of each operator is determined based on at least one of a height, an age, a gender, a strength level, a medical condition, or the fatigue level, of the corresponding operator.
In the same field of endeavor, King teaches a method in accordance with the present invention, the method wherein the activity zone of each operator is determined based on at least one of a height, an age, a gender, a strength level, a medical condition, or the fatigue level, of the corresponding operator (see Section 3, first paragraph, lines 1-6: King suggests a study that addresses the impact of size, height, weight, gender and age of a worker on order picking performance to identify optimal work locations).

Regarding claim 7, Grabovski in view of Elhawary is applied as disclosed in claim 4 examined above. The combination of Grabovski and Elhawary teaches a method comprising identifying for each operator of a plurality of operators, an activity zone. However, Grabovski in view of Elhawary does not explicitly teach a method wherein the activity zone of each operator is determined based on first dimensions and a height of a pick and place station associated with the corresponding operator.
In the same field of endeavor, King teaches a method in accordance with the present invention, the method wherein the activity zone of each operator is determined based on first dimensions and a height of a pick and place station associated with the corresponding operator (see section 4 on Page 3, lines 7-14: modeling ergonomics goods-to-man order picking based on different factors such as height of the bins at the picking station and different body postures required for reaching bins including items located at all bin levels).

Regarding claim 13, it recites the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it recites the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 17, it recites the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grabovski et al. (US 20140136255) hereinafter Grabovski in view of Elhawary et al. (US 20190343429) hereinafter Elhawary, in further view of Moore-Ede (US 20120078063).
Regarding claim 10, Grabovski in view of Elhawary is applied as disclosed in claim 1 examined above. The combination of Grabovski and Elhawary teaches a method comprising determining a plurality of ergonomic scores for a plurality of operators in the storage facility based on a fatigue level of a corresponding operator. 
However, the combination of Grabovski and Elhawary fails to explicitly disclose a method wherein the fatigue level of each operator is a function of time and one or more past operations performed by the corresponding operator.
In the same field of endeavor, Moore-Ede teaches a method in accordance with the present invention, the method wherein the fatigue level of each operator is a function of time and one or more past operations performed by the corresponding operator (see [0034], [0041]: Moore-Ede teaches a data aggregation and processing platform which combines the current work-rest pattern and/or predicted sleep-wake pattern and/or directly recorded sleep data (i.e. time) with previous data related to the individual’s work-rest and/or sleep data (i.e. past operations performed by the operator) to generate at least one of a fatigue assessment result).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Moore-Ede suggesting determining the fatigue level as a function of time and past operations of a corresponding operator, with the method of Grabovski-Elhawary to arrive at the present invention. The motivation for such combination would have been to identify and mitigate risks in shift work fatigue, thereby reducing risks of accidents on the job. 

Regarding claim 20, it recites the same limitations as claim 10 examined above. Therefore, the same rationale of rejection is applied.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 270-3659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454